JOHN R. GIBSON,
dissenting.
I respectfully dissent.
This case involves a dispute over attorneys’ fees in an ERISA claim that was settled. All of the settlement papers in the ERISA claim were sealed by the district court.
I feel strongly that the business of the courts is public business. I would require the parties to air their dispute in public. This case does not involve trade secrets, just a desire to keep the terms of a settlement secret. This the parties may do, but when they ask the court’s blessing, they ask too much. I have serious concerns about propriety of the district court order sealing the terms of the settlement. This court should not perpetuate this ruling.